DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 5, 9, 11, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zyl (US PGPub 20090237170).
	As per claim 1:
	Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
	A method for matching an impedance of pulse radio frequency plasma, the method comprising: 
receiving pulse radio frequency power (as disclosed in Fig. 19, and further discussed in [0073]) to a plasma reaction chamber (load 106), wherein the pulse radio frequency power comprises n pulse periods each comprising a first radio frequency power phase, the first radio frequency power phase is a high radio frequency power phase or a low radio frequency power phase, and n is a positive integer (Figs. 19-22 demonstrate a three pulse sequence); selecting an i-th pulse period (first period) and a plurality of candidate pulse periods (following periods) following the i-th pulse period, wherein i is a positive integer less than n (1, greater than 3); acquiring a first initial frequency (fa0) for the first radio frequency power phase of the i-th pulse period; modulating the first initial frequency to find a matched frequency in the first radio frequency power phase of each of the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period based on the first initial frequency (flow diagram 1000), until an impedance parameter corresponding to a modulation frequency reaches an extreme value (error may be the magnitude of the load reflection coefficient, with the algorithm seeking the minimum error, [0038]), wherein in the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period, a specific modulation frequency obtained in the first radio frequency power phase of a previous pulse period is assigned as an initial frequency for the first radio frequency power phase of a subsequent pulse period (subsequent frequencies for a time slot are based on the frequency and error of the of the previous pulse period, [0074], and wherein an error is below a set threshold, the same frequency is maintained [0060]); and determining the modulation frequency corresponding to the impedance parameter reaching the extreme value as the matched frequency matching the impedance of the pulse radio frequency plasma in the first radio frequency power phase of the pulse radio frequency power (“tuned” condition as per Fig. 10B), wherein the extreme value is defined as the inflection point of the impedance parameter (a matched condition is a minimum error, which is an inflection point, as being the minimum).

	As per claim 5:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the selecting an i-th pulse period and a plurality of candidate pulse periods following the i-th pulse period comprises: dividing the n pulse periods into K consecutive radio frequency modulation sections (each pulse period may be a modulation section) each comprising at least one pulse period, wherein K is a positive integer greater than or equal to 2 (K as shown per Fig. 19 is 3); selecting each pulse period in a k-th radio frequency modulation section as the i-th pulse period (k is 1, where k is the first pulse period), wherein k is a positive integer less than K; and selecting pulse periods in a plurality of radio frequency modulation sections following the k-th radio frequency modulation section as the plurality of candidate pulse periods (second and third pulses), and wherein  the specific modulation frequency determined in first radio frequency power phases of pulse periods of a previous radio frequency modulation section is taken as the initial frequency for the first radio frequency power phase of each pulse period of a subsequent radio frequency modulation section (fa1 is function of fa0, and the error value ea0, whereas fa2 is function of fa1, itself a function of fa0, and the error values ea0 and ea1, both further functions of fa0, [0074], furthermore, each frequency modulation section (including consecutive and non-consecutive sections) wherein the loop of 1042, 1044, & 1046 is maintained (error being below the upper threshold) uses the same initial frequency as was determined by the tuning method [0060]).

	As per claim 9:
	Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the plurality of radio frequency modulation sections following the k-th radio frequency modulation section are a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section (Figs. 10A & 10B show a repeating method where each frequency modulation is based on the previous frequency, such that each frequency modulation section is based on the k-th radio frequency modulation section (fa1 is function of fa0, and the error value ea0, whereas fa2 is function of fa1, itself a function of fa0, and the error values ea0 and ea1, both further functions of fa0, [0074]), furthermore, each frequency modulation section (including consecutive and non-consecutive sections) wherein the loop of 1042, 1044, & 1046 is maintained (error being below the upper threshold) uses the same initial frequency as was determined by the tuning method [0060], such that non-consecutive sections following the k-th radio frequency modulation section during and immediately after the finishing of the loop of 1042, 1044, & 1046 may be said to be the plurality of radio frequency modulation sections following the k-th radio frequency modulation section are a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section).

	As per claim 11:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the specific modulation frequency determined in the first radio frequency power phase of the previous pulse period is determined by: acquiring a plurality of modulation frequencies used in searching for the matched frequency in the first radio frequency power phase of the previous pulse period and a plurality of impedance parameters corresponding to the plurality of modulation frequencies; comparing the plurality of impedance parameters; and determining a modulation frequency corresponding to the smallest one of the plurality of impedance parameters as the specific modulation frequency (Fig. 10A-B shows that the process begins w/ a start frequency and a start frequency step (1004), where an error is measured (1012) prior to changing the frequency (1014), and an error is measured after (1018) and compared to the previous error (1020), thus a plurality of modulation frequencies are acquired and used in searching for the matched frequency in the first radio frequency power phase of the previous pulse period and a plurality of impedance parameters corresponding to the plurality of modulation frequencies are acquired, compared with the smallest one of the plurality of impedance parameters having a corresponding frequency which is then set as the specific modulation frequency, in addition, an initial frequency sweep may be performed at start [0063]).

	As per claim 13:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the impedance parameter is reflection power, a reflection coefficient or impedance ([0030]).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US PGPub 20210098235)
As per claim 16:
Wei et al. discloses in Fig. 6:
A method for matching an impedance of pulse radio frequency plasma, the method comprising: 
receiving pulse radio frequency power (RF loading power in pulses, [0053]) to a plasma reaction chamber (capacitively coupled plasma device, [0053]), wherein the pulse radio frequency power comprises n pulse periods (M pulse periods, [0053]) each comprising a first radio frequency power phase (pulse phase 1), the first radio frequency power phase is a high radio frequency power phase or a low radio frequency power phase (Pa, vs Pb), and n is a positive integer (pulse periods are numbered 1 to M, with +1 increments); selecting a first pulse period (e.g. 1); acquiring an initial frequency (Fa0) for the first radio frequency power phase of the first pulse period; modulating the initial frequency to find a matched frequency wherein a reflection power reaches the minimum value in the first radio frequency power phase of the first pulse period (Fa1, wherein reflected power is decreased, as seen in Fig. 6, [0055-0057]); for each subsequent period of the n pulse periods, setting as an initial frequency of the subsequent period equal to the matched frequency of a prior period (as seen in Fig. 6, described in [0055-0057]).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
In pages 7-9 of the applicant’s remarks, the applicant argues that:

Preliminarily, a discussion of the technical differences between the disclosure of Van Zyl and the claimed invention is provided, followed by addressing claimed limitations that are not disclosed nor suggested by Van Zyl. As explained in the prior response, in the claimed invention the frequency is modulated in a first period and the reflected power is measured. The frequency resulting in the smallest reflected power is identified and is selected as the first frequency for the subsequent period. The frequency is then modulated in the following period starting from the initial frequency that was set by selecting the frequency yielding the lowest reflected power in the previous period. 
Conversely, according to Van Zyl, the frequency is modulated in a first period using a first set step amount. The load reflection coefficient is measured to generate an error, and the error for the current period is compared to the error of the prior period. If the current error is lower than the prior error, the base frequency is set as the prior frequency plus the set step while concurrently increasing the modulation step size. That is, while the claims recite to set the next frequency equal to the frequency resulting in the smallest reflecting power in the prior period, Van Zyl teaches to set the initial frequency as the prior initial frequency increased by the prior step amount - which does not correlate to the frequency resulting in the smallest reflected power in the prior period. Thus, Van Zyl does not teach or suggest the claimed invention. 
Based on the above explanation, turning to the specific claim language rejected, one can see that Van Zyl does not disclosed the limitation: "wherein in the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period, a specific modulation frequency obtained in the first radio frequency power phase of a previous pulse period is assigned as an initial frequency for the first radio frequency power phase of a subsequent pulse period." Underline added. While the examiner is correct that Van Zyl discloses that "subsequent frequencies for a time slot are based on the frequency and error of the of the previous pulse period," this is not what is claimed. As noted, Van Zyl sets the next frequency "based on the frequency and error of the of the previous pulse period" by adding the step size to the previous initial frequency. Conversely, the claim requires setting the frequency to equal the frequency resulting in the smallest reflected power in the previous period. 
To further clarify this distinction, the following discussion refers to the annotated Figs. 20 and 21 of Van Zyl, reproduced below. As explained by Van Zyl, "In this scheme, fa2 is a function of only (or predominantly if adjacent time slots are also considered with some weighting) eao, eai and fai." [0074]. That is, if eal is smaller than eao, then fa2 is set to equal fai plus the modulation step used in modulating fai. Conversely, as shown in red annotations, according to the claimed invention, since in the first period fao resulted in the smallest error, eao, fai would be set to equal fao (see red arrow). Next, since fci results in the smallest error, eci, the frequency of fa2 would be selected to equal to fci, and so on and so forth. Thus, as can be seen,
the two method provide different approaches and different results: while in Van Zyl fa2 is set to equal fai plus the modulation step, according to the claimed invention fa2 is set to equal foi. 
Therefore, it is respectfully submitted that Van Zyl fails to anticipate the claimed invention and that the claimed method results in faster convergence onto the proper frequency. 

	The examiner respectfully disagrees. The applicant’s arguments are not commensurate with the claim language. The applicant states that for the current invention, “the frequency is then modulated in the following period starting from the initial frequency that was set by selecting the frequency yielding the lowest reflected power in the previous period.” The claim language states “a specific modulation frequency obtained in the first radio frequency power phase of a previous pulse period is assigned as an initial frequency for the first radio frequency power phase of a subsequent pulse period;” emphasis provided by the examiner. The use of the term assigned does not exclude a later change of the initial frequency of a pulse period. The applicant appears to admit a distinction between “assigning” and “setting” by the introduction of claim 16, which specifically uses the term “setting” and not the term “assigning.” In the case of Van Zyl, Fig. 9 discloses a simplified frequency tuning method wherein after a change (or lack thereof, as is possible for step 910, [0045]) the new frequency is assigned as the current frequency. In Fig. 10, this occurs at steps 1024 or step 1026, wherein a new frequency is determined, and the error of the previous frequency is recorded as “previous error” to be compared with a new error of the new frequency, the error being measured in step 1018 ([0060]). This tuning method is stated in Van Zyl to be operated on an inter-pulse basis and not limited to an intra-pulse basis with the pulse being separated into separate time slots that are treated separately ([0073]), such that the initial frequency before a first change in a time slot of a subsequent pulse is the last selected frequency of the same time slot in the previous pulse ([0074]). Van Zyl further cites that the optimal operating point may be determined prior to frequency tuning, such that the frequency tuning begins with an initial optimal value determined outside of the tuning process ([0063]). 
	Applicant’s arguments stating that the claimed invention would result in different results based on Figs. 20-21 are not persuasive. The applicant appears to correlate each time slot a-e with the claimed first radio frequency power phase. The examiner’s interpretation of Van Zyl correlates the time slots a-e with individual radio frequency power phases. As the claims do not limit the number of radio frequency power phases, nor do they specify the timing of the first radio frequency power phase, an individual time slot (such as b or c) may be considered to be the first radio frequency power phase. The applicant’s statement of different processes with different results does not apply to the examiner’s interpretation of the reference.
	Applicant provides no further arguments specific to the independent claims, such that arguments pertaining to claims 5, 9, 11, & 13 are based on the arguments presented above, which are not persuasive.
	The rejections of claims 1, 5, 9, 11, & 13 are sustained.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843